DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim Rejections – 35 U.S.C. § 102, filed 02/25/2022, with respect to claim 1 in view of Wong have been fully considered and are persuasive. The applicants have provided a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. The 35 U.S.C. § 102 of 02/25/2022 has been withdrawn. 
Claims 1 and 5, have been amended to include a portion of claim, but does not include all of the features of claim 8 altering the scope of claim 8, thus, the notice of allowable subject matter with regard to claim 8 and dependent claims 9-11 have been withdrawn. 
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. The applicants allege that Hoglund does not disclose:
“Determining a time advance which is dependent on a transmission period of synchronization signal”

With regard to the time advance, the office interprets Hoglunds time period after waking from a dormant state, a reception of the synchronization signals, and the reception of the WUS prior to the reception of the paging, as the time advance. The disclosure of Hoglund pg.26 lines 5-9 describe a UE which when waking up is sufficiently unsynchronized with the network, thus the need for the reception of the synchronization signal, and the WUS signal prior to reception of the paging. Furthermore, the disclosure teaches that the period prior to the reception of the paging signal is configured using system information, and includes at least the duration of the synchronization signal pg.16 lines 21-24. Thus, the disclosure of Hoglund does indeed disclose:
“Determining a time advance which is dependent on a transmission period of synchronization signal”, and the claim 5 and each of its dependent claims are rejected. 
The Office notes that the arguments above with regard to Hoglund also apply to the applicants arguments presented regarding claims 1-3, 4,  and13-14. 
With regard to the 103 rejection regarding He (US 2019/0254110 A1) in view of Weng (US 2012/0122495 A1), the applicant alleges that Weng does not disclose “the time advance duration received by the terminal is dependent on a transmission period of a synchronization signal” because the “timeOffsetEPI” parameter is not a synchronization signal. The office agrees and the rejection of claim 1 in view of He and Weng are withdrawn. 



Claim(s) 5-6, 12, 15, and 18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoglund et al. (WO 2019/063819 A1) as applied to claim 1.
Regarding claim 5, Hoglund discloses a method for signaling a terminal in idle mode from an access node of a wireless network, comprising: 
determining a time advance duration, which is dependent on a transmission period of a synchronization signal (fig.5 wherein the UE receives in element 302 configuration information, the configuration information including information on a time advance wherein during the time advance the UE is configured to receive a synchronization signal, fig.7 element 604 and pg.11 lines1-5, pg.14 lines 7-11, and pg.16 lines 21-25 in combination with the wake-up signal 520-522. The synchronization signal and wake-up signal are a time advance for the UE to synchronize before acquiring a paging)
determining repeated paging occasions for the terminal with a discontinuous reception, DRX, period (Fig.5 discloses element 514 MPDCCH paging configuration MSG, see corresponding disclosure of fig.5, which recites, in part, “The DRX configuration 514 may be indicative of MPDCCH paging formats and paging configuration, including DRX cycles or eDRX cycles” that is, paging occasions which occur with/during DRX cycles); 
determining wake-up signal, WUS, occasions associated with said paging occasions (fig.5 element 512 and corresponding disclosure, which recites, in part, “In further, optional steps, the UE 900 is also configured regarding a power-saving signal 
transmitting system information for terminal reception, identifying said time advance duration (fig.5 wherein the UE receives in element 302 configuration information, the configuration information including information on a time advance wherein during the time advance the UE is configured to receive a synchronization signal, fig.7 element 604 and pg.11 lines1-5, pg.14 lines 7-11, and pg.16 lines 21-25. Also, pg.13 lines 22-27 discloses that the synch signal configuration is sent in a broadcast message); and
transmitting a synchronization signal usable for assisting in detecting the WUS or a control channel in the paging occasion in the terminal (fig.5 element 520 which discloses the transmission of the Resynchronization Signal), wherein the synchronization signal is repeatedly transmitted with a transmission period which is associated with said DRX period (fig.11 which discloses that the resynchronization signal is transmitted repeatedly before the WUS and/or the paging occasion).

Regarding claim 6, Hoglund discloses wherein the transmission period of the synchronization signal is smaller than the DRX period (fig.7 discloses a method for faster synchronization before paging occasions for DRX or eDRX while a station is in RRC Idle Mode, wherein a synchronization signal 520 is transmitted outside of the time of the DRX period. In fig.7 the Office notes that the transmission period of the synchronization signal is shorter/smaller than the eDRX cycle see e.g. 520 which is the SS and 608 which is the (e)DRX cycle).
Regarding claim 8, Hoglund discloses, wherein the time advance duration is dependent on a determined required terminal receipt of synchronization signals (fig.5 wherein the UE receives in element 302 configuration information, the configuration information including information on a time advance wherein during the time advance the UE is configured to receive a synchronization signal, fig.7 element 604 and pg.11 lines1-5, pg.14 lines 7-11, and pg.16 lines 21-25.).
Regarding claim 9, Hoglund discloses, wherein the determined required terminal receipt of synchronization signals is further associated with a duration of the synchronization signals (fig.7 element 604 and pg.11 lines1-5, pg.14 lines 7-11, and pg.16 lines 21-25).
Regarding claim 10, Hoglund discloses, wherein the time advance duration includes a sum of a time period associated with the determined required terminal receipt of synchronization signal and a determined duration of the WUS (fig.7 wherein the duration of the synchronization signal and the WUS prior to the paging equates to the timing advance).
Regarding claim 11, Hoglund disclsoes:
wherein the time advance duration further includes a sum of a transition time associated with terminal time to change operational state (pg.26 line 5-10 wherein the TA the period wherein the UE receives the SS and WUS includes a time period wherein the UE wakes up from a dormant state fig.7. Because the UE needs to acquire resynchronization, the transition from dormant to active occurs during the duration of the TA which includes the transition from dormant to active, the WUS signal reception, and the SS signal reception).
Regarding claim 15, Hoglund discloses determining a time advance duration preceding paging occasion, dependent on a determined required terminal receipt of synchronization signals (pg.16 discloses that the synchronization signal configuration could be indicate a time advance, fig.5 discloses the base station transmitting configuration for synchronization signals to the UE.).
Regarding claim 18, Hoglund discloses transmitting system information for terminal reception, identifying said time advance duration (pg.16 discloses that the synchronization signal configuration could be indicate a time advance, fig.5 discloses the base station transmitting configuration for synchronization signals to the UE).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0254110 A1), with priority to 62/630,597 dated February 14, 2018 in view of Hoglund et al. (WO 2019/063819 A1) with priority to April 26, 2018.
Regarding claim 1, He discloses a method for operating a terminal in idle mode to detect signaling from an access node of a wireless network, comprising:
receiving configuration from the access node (par.[0010, 0146 – 0148] describes transmitting wake-up signal in PDCCH or SIB), identifying paging occasions and wake-up signal, WUS, occasions associated with a  discontinuous reception period DRX (par.[0146 – 0148] describes the WUS signal indication in a PDCCH or SIB, wherein the WUS indicates a paging occasion which is further transmitted in a SIB or PDCCH, and are associated with a DRX/DTX period)
activating a wireless signal receiver in the terminal for a period prior to each paging occasion (fig.11 discloses receiving a wake-up signal prior to the reception of the paging indicator);
detecting a synchronization signal (fig.11 discloses detection of a synchronization signal)

receiving information from the access node, identifying a time advance duration, which is dependent on a transmission period of a synchronization signal;
activating a wireless signal receiver for a period of said time advance duration; and
detecting a synchronization signal in the period of the time advance duration.
In an analogous art, Hoglund discloses:
receiving information from the access node, identifying a time advance duration, which is dependent on a transmission period of a synchronization signal (fig.5 wherein the UE receives in element 302 configuration information, the configuration information including information on a time advance wherein during the time advance the UE is configured to receive a synchronization signal, fig.7 element 604 and pg.11 lines1-5, pg.14 lines 7-11, and pg.16 lines 21-25 in combination with the wake-up signal 520-522. The synchronization signal and wake-up signal are a time advance for the UE to synchronize before acquiring a paging);
activating a wireless signal receiver for a period of said time for time advance duration prior to a reception of a paging occasion (fig.5 element 520 and 522 wherein the resynch signal is transmitted and further prepare for reception of wake-up signal); and

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the wake-up signal detection and paging reception methods as discussed in He as proposed in 3GPP Rel-15 with the resynchronization configuration which is a time offset/advance used for synchronizing the UE with the network for a Wake-Up Signal and if/necessary paging, and reception of paging indicator. 
The motivation/suggestion would have been because the UE needs a certain amount of time to provide a method for power consumption reduction for physical channels in idle mode, along with improving latency (Hoglund: pg.3 lines 1-18).

Regarding claim 2, He discloses that wherein the synchronization signal is usable for detecting a WUS or a control channel in the paging occasion in the terminal (par.[0143] which recites, in part, “Before WUS detection, a UE wakes up to perform re-synchronization”, and par.[0138] which recites in part, “A new re-synchronization signal for WUS or WUS with synchronization function is considered to reduce a time required by a UE to achieve synchronization with a serving base station. Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS 

Regarding claim 3, Hoglund discloses detecting a WUS in the period of said time advance duration (pg.16 lines 9 – 13 which discloses a configuration message for the synchronization signals may be a time advance as indicated in a RAR which, pg.16 also discloses that the configuration message may indicative of a periodicity for transmitting the configurable synchronization signal);
detecting a paging message in a paging occasion succeeding said time advance duration (fig.7 and corresponding discloses which recites, in part, “As schematically illustrated in Fig. 7, for the use of faster synchronization before paging occasions (PO) 702, i.e. for DRX or eDRX in RRC IDLE mode, in one embodiment the radio access node 800 (e.g., the BS) may broadcast the configurable synchronization signal 520 in the corresponding radio resources 602 with a time offset prior to each subframe used for the paging in the cell.” That is, the disclosure teaches a synchronization signal which is configured to allow for a UE to quickly synchronize with the network in order to receive paging in a DRX period which is offset from the time/timing advance of synchronization and WUS).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Hoglund as applied to claims 1 above, and further in view of Gupta et al. (WO 2017/052596 A1).
Regarding claim 4, the combination of He an Hoglund, substantially discloses the method of claim 1. He discloses that different forms of WUS can be configured by RRC depending on the WUS capabilities of the UE. However, they do not disclose:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection.
In an analogous art, Gupta discloses:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection (fig.3 and par.[0036] discloses a LP-WUR 350 which is separate from RF circuitry 306, and par.[0062] which recites, in part, “In this embodiment, an RRC signaling mechanism is used to exchange LP-WUR capability information of the UE 300 with other components of an LTE network”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in He and Hoglund for synchronizing the mobile device in a period before the paging occasion in a DRX period, with the transmission of capability information to from the UE to the network as discussed in Gupta. The motivation/suggestion would have been to inform the network of all of the features or abilities of the UE during RRC connection, so that the network will know which RF or processing capabilities that are available at the UE so that the network can properly or fully utilize the capabilities between the UE and network.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Hoglund as applied to claim 2 above, and further in view of Gupta et al. (WO 2017/052596 A1).
Regarding claim 13, the combination of He an Hoglund, substantially discloses the method of claim 1. He discloses that different forms of WUS can be configured by RRC depending on the WUS capabilities of the UE. However, they do not disclose:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection.
In an analogous art, Gupta discloses:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection (fig.3 and par.[0036] discloses a LP-WUR 350 which is separate from RF circuitry 306, and par.[0062] which recites, in part, “In this embodiment, an RRC signaling mechanism is used to exchange LP-WUR capability information of the UE 300 with other components of an LTE network”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in He and Hoglund for synchronizing the mobile device in a period before the paging occasion in a DRX period, with the transmission of capability information to from the UE to the network as discussed in Gupta. The motivation/suggestion would have been to inform the network of all of the features or abilities of the UE during RRC connection, so that the network will know which RF or processing capabilities that are available at the UE so that the network can properly or fully utilize the capabilities between the UE and network.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Hoglund as applied to claim 3 above, and further in view of Gupta et al. (WO 2017/052596 A1).
Regarding claim 14, the combination of He an Hoglund, substantially discloses the method of claim 1. He discloses that different forms of WUS can be configured by RRC depending on the WUS capabilities of the UE. However, they do not disclose:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection.
In an analogous art, Gupta discloses:
transmitting terminal capability to the wireless network, indicating whether the terminal includes a separate receiver for WUS detection (fig.3 and par.[0036] discloses a LP-WUR 350 which is separate from RF circuitry 306, and par.[0062] which recites, in part, “In this embodiment, an RRC signaling mechanism is used to exchange LP-WUR capability information of the UE 300 with other components of an LTE network”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in He and Hoglund for synchronizing the mobile device in a period before the paging occasion in a DRX period, with the transmission of capability information to from the UE to the network as discussed in Gupta. The motivation/suggestion would have been to inform the network of all of the features or abilities of the UE during RRC connection, so that the network will know which RF or processing capabilities that are available at the UE so that the network can properly or fully utilize the capabilities between the UE and network.

Allowable Subject Matter
Claims 7, and 16-17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites, wherein the transmission period is a fraction 1/k of the DRX period. The prior art of record does not disclose or render obvious this feature. 
Claims  16-17, are subject to dependent in one way or another from claim 7, and thus the claims are also considered to be in condition for allowance for their dependent thereon.
Claim 21 is allowed for incorporating the subject matter of claim 7 which was objected to in the previous Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411